Citation Nr: 0926371	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-01 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for tinnitus.


REPRESENTATION

Veteran represented by:	Illinois Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to 
December 1958.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 RO decision, which 
reopened and denied claims for service connection for 
bilateral hearing loss and tinnitus.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

In April 2009, a videoconference hearing was held before the 
undersigned Veterans Law Judge at the Chicago, Illinois RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  By a RO decision dated in February 2006, the Veteran's 
claim of service connection for bilateral hearing loss was 
reopened and denied on the basis that this condition was not 
incurred in or aggravated by military service. 

2.  Evidence received since the February 2006 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bilateral hearing loss.

3.  Resolving all reasonable doubt in favor of the Veteran, 
the Veteran's left ear hearing loss is causally or 
etiologically related to a disease, injury, or event in 
service.

4.  By a RO decision dated in February 2006, the Veteran's 
claim of service connection for tinnitus was reopened and 
denied on the basis that this condition was not incurred in 
or aggravated by military service.

5.  Evidence received since the February 2006 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for tinnitus.

6.  Resolving all reasonable doubt in favor of the Veteran, 
the Veteran's tinnitus is causally or etiologically related 
to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The February 2006 RO decision reopening and denying the 
Veteran's claim of service connection for bilateral hearing 
loss is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for bilateral hearing 
loss has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  Service connection for hearing loss of the left ear is 
warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2008).

4.  The February 2006 RO decision reopening and denying the 
Veteran's claim of service connection for tinnitus is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

5.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for tinnitus has been 
submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

6.  Service connection for tinnitus is warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection 
for tinnitus and hearing loss of the left ear, the benefits 
sought on appeal have been granted in full, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); 
Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

With respect to the Veteran's application to reopen his 
previously denied claim for service connection for hearing 
loss of the right ear, this application, and only this 
application, has been granted, as discussed below.  As such, 
the Board finds that any error related to the VCAA solely 
with regard to the Veteran's application to reopen the claim 
for service connection for hearing loss of the right ear is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 Veteran. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2008).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2008).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The issues for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  After a 
review of the evidence of record, the Board finds that new 
and material evidence has been submitted.

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).   
According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for 
bilateral hearing loss and tinnitus.  Originally, the Veteran 
was denied service connection for bilateral hearing loss and 
tinnitus in a June 2005 rating decision.  In a February 2006 
rating decision, the Veteran's claims for service connection 
for bilateral hearing loss and tinnitus were reopened and 
denied.  The basis for the February 2006 denial was that 
these conditions were not incurred in or aggravated by 
military service.  At the time of this denial, service 
treatment records and VA medical records were considered. 

The new evidence submitted since this denial consists of 
statements and hearing testimony from the Veteran, VA medical 
records, and private medical records.

With regard specifically to the medical records, the Board 
notes that the claims folder contains a July 2007 VA 
treatment record, in which it was noted that the Veteran had 
a past medical history of tinnitus and hearing loss, 
secondary to exposure to military explosions while on active 
duty.  The claims folder also contains a statement, dated 
August 12, 2007, in which a private physician stated that, 
upon review and examination of the Veteran's medical history, 
he concurred with the July 31, 2007 findings of this VA 
physician that the Veteran has a history of tinnitus and 
hearing loss, secondary to exposure and explosions while in 
active duty.  See Dr. G.W.J., M.D. treatment record, August 
2007.  In addition, in a March 2008 letter from Dr. R.R.S., 
M.D., the physician opined that the Veteran's bilateral 
hearing loss and tinnitus are more likely than not at least 
50 percent probability related to military service.  The 
examiner attached an uninterpreted audiogram to his opinion 
letter.   

Therefore, as these VA and private medical records link the 
Veteran's hearing loss, with no specification as to whether 
it is left ear or right ear hearing loss, and tinnitus to his 
active duty service, the Board concludes that it satisfies 
the low threshold requirement for new and material evidence.  
As such, the claims are reopened.  

With regard to the Veteran's claim for service connection for 
right ear hearing loss, the Board cannot, at this point, 
adjudicate the reopened claim, as further development is 
necessary.  This is detailed in the REMAND below.

With regard to the Veteran's claims for service connection 
for left ear hearing loss and tinnitus, the Veteran contends 
that he was exposed to noise from atomic explosion testing 
conducted in Desert Rock Nevada and aircraft engine noise 
without ear protection.  See Claim, September 2005.  At the 
April 2009 hearing, the Veteran asserted that he began 
experiencing decreased hearing and ringing in his ears 
immediately following the explosion.  The Veteran further 
asserted that these symptoms have continued since that time.

A review of the Veteran's service treatment records does not 
reveal any in-service complaints, treatment, or diagnoses of 
tinnitus, ringing of the ears, or hearing loss of either ear.  
The Veteran was noted as scoring a 15 out of 15 bilaterally 
on his January 1956 enlistment examination report and a 15 
out of 15 bilaterally on his December 1958 separation 
examination report.  His DD-214 Form reflects that he served 
as a rifleman.

In December 2007, the Veteran underwent a VA examination.  
The audiological summary report of examination for organic 
hearing loss from this examination report reflected puretone 
thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
20
65
65
65
Speech recognition ability was 84 percent for the left ear.  
As the auditory threshold reached a level of greater than 40 
decibels at several of the frequencies for the left ear, the 
criteria for hearing loss as described under 38 C.F.R. § 
3.385 were met for the left ear.  

Additionally, the Veteran has also been diagnosed with 
tinnitus.  See VA examination report, December 2007; VA 
treatment record, July 2007.  Regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2008).  

At the December 2007 VA examination, the examiner reviewed 
the claims file and noted that there are no reports of 
hearing loss or tinnitus in the Veteran's active duty 
treatment records.  The Veteran reported noise exposure from 
small arms during exercise maneuvers, riding in helicopters, 
and being near aircrafts in the service.  He denied wearing 
hearing protection.  The examiner noted that the Veteran was 
a police officer for 34 years.  He reported annual target 
practice at a shooting range with ear protection.  He denied 
recreational noise exposure.  The Veteran reported that he 
believes his tinnitus began in 1957.  Upon examination of the 
Veteran and review of the claims file, the examiner stated 
that there are no reports of hearing loss or tinnitus in his 
file.  He noted that the Veteran has a unilateral hearing 
loss, with his tinnitus mainly in the left ear.  The examiner 
noted that acoustic trauma is a bilateral phenomenon, 
resulting in bilateral hearing loss and tinnitus.  He further 
noted that the Veteran has had noise exposure in his 
occupation as a police officer.  The Veteran has also been 
treated for benign paraoxysmal postural vertigo (BPPV) in the 
past, which is also not a service-related condition.  The 
examiner concluded that it is less likely than not that the 
Veteran's present hearing loss and tinnitus are service 
related.   

The Board notes that the claims file also contains positive 
opinions linking the Veteran's hearing loss and tinnitus to 
active duty.  Specifically, in the March 2008 letter from Dr. 
R.R.S., M.D., it was noted that an audiogram showed elevated 
thresholds in both ears.  The examiner noted that the Veteran 
served in the infantry as a marine and was exposed to loud, 
heavy weapons and explosives without ear protection.  He 
experienced symptoms of damage from the explosions; however, 
as a marine, it was not favorable to complain about symptoms 
that were common and he was told he would "get used to it".  
The physician noted that noise explosions from these heavy 
weapons are well known to cause hearing loss and tinnitus on 
those who served in the infantry.  The physician concluded by 
determining that the history and findings clearly indicate 
service-connected noise injury to loud noise and explosions 
and opining that the Veteran's bilateral hearing loss and 
tinnitus are more likely than not at least 50 percent 
probability related to military service.  The examiner 
attached an uninterpreted audiogram to his opinion letter.   

In a July 2007 VA treatment record, it was noted that the 
Veteran reported that exposure to explosions as a marine led 
to the development of his vertigo and hearing loss.  The 
Veteran reported that he relies on lip reading due to his 
deteriorating hearing.  He has particular trouble speaking on 
the phone, in restaurants, or in situations with backgrounds 
noise.  He also has difficulty hearing high-pitched sounds.  
The physician concluded by determining that the Veteran has a 
past medical history of tinnitus and hearing loss, secondary 
to exposure to military explosions while on active duty. 

As noted above, the claims folder also contains a statement, 
dated August 12, 2007, in which a private physician stated 
that, upon review and examination of the Veteran's medical 
history, he concurred with the July 31, 2007 findings of the 
VA physician that the Veteran has tinnitus and hearing loss 
secondary to exposure and explosions while on active duty.  
See Dr. G.W.J., M.D. treatment record, August 2007.  
  
In a September 2004 VA treatment record, the Veteran reported 
that he had tinnitus in the left ear, which started when he 
was in service in the 1950's.  

Despite the December 2007 negative VA opinion, the Board 
notes that the Veteran is competent to offer a description of 
the symptoms he experienced in service, and to describe a 
continuity of symptoms since service.  A layperson, such as 
the Veteran, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In light of the conflicting medical opinions and the 
Veteran's own lay assertions that he has experienced ringing 
in his ears and decreased hearing since an explosion occurred 
during his active duty service, the Board finds that there is 
at least an approximate balance of positive and negative 
evidence as to whether his claimed left ear hearing loss and 
tinnitus were incurred in service.  Therefore, having 
resolving doubt in favor of the Veteran, the Board concludes 
that service connection is warranted for the Veteran's left 
ear hearing loss and tinnitus. 


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for bilateral hearing loss, the 
Veteran's claim is reopened.  

Entitlement to service connection for left ear hearing loss 
is granted.

As new and material evidence has been submitted regarding the 
claim of service connection for tinnitus, the Veteran's claim 
is reopened.  

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran is also seeking entitlement to service connection 
for hearing loss of the right ear.  After a thorough review 
of the Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.




As discussed above, the Veteran underwent a VA examination in 
December 2007.  The audiological summary report of 
examination for organic hearing loss from this examination 
report reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
20
65
65
65
Speech recognition ability was 94 percent for the right ear.  
As the auditory threshold did not reach a level of 26 or 
greater for any of the frequencies for the right ear and the 
Veteran's speech recognition was recorded as 94 percent for 
the right ear, the criteria for hearing loss as described 
under 38 C.F.R. § 3.385 have not been met for the right ear.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The Board notes that the findings from the December 
2007 VA examination do not demonstrate that the Veteran has 
hearing loss of the right ear, according to VA standards.  In 
addition, the claims folder contains no other clinical 
evidence clearly indicating that the Veteran has a diagnosis 
of hearing loss of the right ear, according to VA standards.  

However, the Board notes that the March 2008 private opinion 
of Dr. R.R.S., M.D. discussed above is accompanied by a 
graphical representation of audiometric data.  The Board is 
not competent to interpret graphical representations of 
audiometric data.  Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  Consequently, the Board may not consider these 
examination for the purpose of determining whether he has a 
current hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  

However, the Board believes that it may consider these 
examination results at least to the extent that they may 
suggest the necessity for a new audiological examination.  
Therefore, in light of the fact that Dr. R.R.S., M.D. stated 
in his March 2008 opinion that an audiogram showed elevated 
thresholds in both ears, and the claims folder now contains 
an uninterpreted audiogram which suggests the possibility 
that the Veteran's right ear might meet the standards for 
hearing loss as defined by 38 C.F.R. § 3.385, the Board finds 
that a new VA examination must be conducted in order to 
determine whether the Veteran has current hearing loss of the 
right ear as defined under 38 C.F.R. § 3.385.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).   

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an ear, nose, 
and throat (ENT) examination to 
determine whether the Veteran currently 
has hearing loss of the right ear.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the December 2008 
supplemental statement of the case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
Veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


